Order entered May 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00157-CV

                         MICHAEL A. RUFF, Appellant

                                          V.

                            SUZANN RUFF, Appellee

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-17273

                                      ORDER

      Before the Court is appellant’s May 17, 2021 opposed motion for a forty-

five day extension of time to file his brief. The brief is currently due June 1.

      Because this is an accelerated appeal, we GRANT the motion to the extent

we ORDER the brief be filed no later than June 21, 2021.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE